DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 17, 2022, has been entered.  Claims 1-4 and 6-15 remain pending in the application.  Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed November 22, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morfill (US 2012/0046602 A1), in view of Adie (US 2015/0320604 A1).
Regarding claim 1, Morfill teaches a system for treating wounds (para [0005]-[0007]. Illustrated in Fig. 1) comprising cold atmospheric plasma (the bottom of page 7 of the specification of the present invention defines cold as referring to “non-thermal”; the Abstract teaches a non-thermal plasma is applied to the surface of a wound; para [0028] teaches the gas used to make the plasma is air, that is cold atmospheric plasma), and a vacuum (suction pump 15, para [0069], Fig. 1A) dressing (a gas-permeable and porous padding 7; para [0064],Fig. 1A, 2 ).  
Morfill is silent regarding the system comprising a wound-rinsing solution.  
However, Adie teaches in para [0003], [0015], dressings used in negative pressure wound therapy (NPWT). Para [0225] teaches the wound site may be irrigated with sterile saline solution, a wound rinsing solution, to clean the wound.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of treating wounds of Morfill such that the wound site is irrigated with saline solution, a wound rinsing solution, as suggested by Adie to clean the wound. 
Morfill teaches a vacuum dressing but not a vacuum dressing comprising activated carbon, or a vacuum activated carbon dressing. 
However, Adie teaches in para [0209] that activated carbon may be included in in the components of a dressing for NPWT, or a vacuum dressing, including the absorbent layer and the filter layer to trap odors present in the wound.  
 Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 2, dependent from claim 1, Morfill is silent regarding the claim limitation wherein the activated carbon dressing comprises an activated carbon-containing portion that is configured to be applied directly to the wound. 
However, para [0155] of Adie state “the absorbent layer may be of a greater area than the transmission layer 105 such that the absorbent layer overlaps the edges of the transmission layer, thereby ensuring that the transmission layer does not contact the cover layer 140.  This provides an outer channel 115 of the absorbent layer 110 that is in direct contact with the wound contact layer 102 [illustrated in Fig. 1A], which aids more rapid absorption of exudates to the absorbent layer.  Furthermore, this outer channel 115 ensures that no liquid is able to pool around the circumference of the wound cavity, which may otherwise seep through the seal around the perimeter of the dressing leading to the formation of leaks.”  As mentioned in claim 1, Adie teaches the absorbent layer (absorbent layer 110) may comprise activated carbon resulting is an activated carbon dressing comprising an activated carbon-containing portion (outer channel 115)) that is configures to be applied directly to the wound.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating system of Morfill and Adie such that the activated carbon dressing, or the absorbent layer 110 comprising activated carbon, has greater area than an underlying layer (such as a transmission) in order for outer channels 115, or an activated carbon-containing portion of the absorbent layer 110, is configured to be applied directly to the wound as suggested by Adie to prevent pooling of liquid around the wound so as to minimize the chances of the dressing leaking.

Regarding claim 3, Morfill discloses a method for treating wounds, comprising the following steps: (b) treating the wound with cold atmospheric plasma (Abstract teaches the application of non-thermal plasma to a surface for the treatment of living tissue, such as a wound.). 
However, Morfill is silent regarding the claim limitations: wherein the method comprises a step of (a) rinsing the wound with a wound-rinsing solution.
However, Adie teaches in para [0003], [0015], dressings used in negative pressure wound therapy (NPWT). Para [0225] teaches the wound site may be irrigated with sterile saline solution, a wound rinsing solution, to clean the wound.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Morfill such that the wound site is irrigated with saline solution, a wound rinsing solution, as suggested by Adie to clean the wound. 
However, Morfill is silent regarding the claim limitations: wherein the method comprises a step of (c) applying a vacuum activated carbon dressing to the wound.
However, Adie teaches in para [0209] that activated carbon may be included in in the components of a dressing for NPWT, or a vacuum dressing, including the absorbent layer and the filter layer to trap odors present in the wound. Para [0155] states “ the absorbent layer may be of a greater area than the transmission layer 105 such that the absorbent layer overlaps the edges of the transmission layer, thereby ensuring that the transmission layer does not contact the cover layer 140.  This provides an outer channel 115 of the absorbent layer 110 that is in direct contact with the wound contact layer 102 [illustrated in Fig. 1A], which aids more rapid absorption of exudates to the absorbent layer.  Furthermore, this outer channel 115 ensures that no liquid is able to pool around the circumference of the wound cavity, which may otherwise seep through the seal around the perimeter of 
 Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating method of Morfill such that it further comprises applying a vacuum activated carbon dressing to the wound as suggested by Adie to trap odors present in the wound.

Regarding claim 4, dependent from claim 3, Morfill is silent regarding the claim limitation further comprising: repeated rinsing of the wound with a wound-rinsing solution.  As stated in claim 3, Adie teaches the wound site may be irrigated with sterile saline solution to clean the wound.  It would have been obvious to try repeating the step of rinsing the wound with a wound-rinsing solution, such as saline, for the purpose of fully cleaning the wound with a reasonable expectation of success that a wound that has been irrigated twice or more would be cleaner than a wound irrigated only once, especially if the wound is very dirty.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396   

Regarding claim 6, dependent from claim 3, Morfill is silent regarding the claim limitation further comprising treating the wound-rinsing solution remaining on the wound with cold atmospheric plasma (the Abstract teaches a non-thermal plasma is applied to the surface of a wound). 
However, as mentioned in claim 3, Adie teaches in para [0225] the wound site may be irrigated with sterile saline solution, a wound rinsing solution, to clean the wound.  The wound-rinsing solution remaining on the wound after cleaning could further be treated with cold atmospheric plasma.  Para [0003]-[0004] of Morfill teaches non-thermal plasmas for the treatment of wounds results in KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding claim 9, dependent from claim 3, Morfill teaches the claim limitation wherein ambient air or argon is used for plasma generation (para [0028] teaches argon or ambient air may be used for plasma generation).  

Regarding claim 13, dependent from claim 1, Morfill teaches the claim limitation wherein ambient air or argon is used to generate the cold atmospheric plasma (para [0028] teaches argon or ambient air may be used for plasma generation).  

Regarding claim 15 dependent from claim 1, Morfill teaches the claim limitation wherein the comprises a cold atmospheric plasma generator that generates the cold atmospheric plasma (para [0080] states “Then, the control unit 20 closes the inlet valve 14 and activates the high-voltage generator 18 in a step S7, so that a non-thermal plasma is produced between the single electrode 8 and the electrically grounded patient 3”).

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morfill (US 2012/0046602 A1), in view of Adie (US 2015/0320604 A1), further in view of Roe (US 2017/0189349 A1).

However, Roe teaches the treatment of fungus (Onychomycosis) by using reactive oxygen in the abstract.  Para [0009]-[0010] teach a list of causative pathogens that are susceptible to reactive oxygen including ozone and oxides of nitrogen so that reactive oxygen may be used to treat such pathogen infections.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating method of Morfill and Adie such that the wound-rinsing solution contains reactive oxygen as suggested by Roe to kill pathogens at the wound site to enhance wound healing.

Regarding claim 8, dependent from claim 3, Morfill and Adie are silent regarding the claim limitation wherein the wound-rinsing solution contains singlet oxygen.
However, para [0066] of Roe teaches that multiple reactive oxygen species including singlet oxygen may be used to kill pathogens at the wound site to enhance wound healing.
  Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating method of Morfill and Adie such that the wound-rinsing solution contains singlet oxygen as suggested by Roe to kill pathogens at the wound site to enhance wound healing.

Regarding claim 11, dependent from claim 1, wherein the wound-rinsing solution contains reactive oxygen.  

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating system of Morfill and Adie such that the wound-rinsing solution contains reactive oxygen as suggested by Roe to kill pathogens at the wound site to enhance wound healing.

Regarding claim 12, dependent from claim 1, wherein the wound-rinsing solution contains singlet oxygen.  
However, para [0066] of Roe teaches that multiple reactive oxygen species including singlet oxygen may be used to kill pathogens at the wound site to enhance wound healing.
  Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating system of Morfill and Adie such that the wound-rinsing solution contains singlet oxygen as suggested by Roe to kill pathogens at the wound site to enhance wound healing.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morfill (US 2012/0046602 A1), in view of Adie (US 2015/0320604 A1), further in view of Glynn (US 2017/0368272 A1).
Regarding claim 10, dependent from claim 3, Morfill and Adie are silent wherein the salt content of the wound-rinsing solution is less than 4% by weight. 
However, in a similar art, Glynn teaches lower body cavity treatment methods using carbon dioxide and saline.  The saline, comprising one or more pharmaceutical agents, is applied to urinary, of 0.90% w/v of sodium chloride (NaCl). Normal saline is frequently used in intravenous drips for patients unable to take fluids orally to prevent dehydration. Normal saline is also used as a nasal cleanser and to flush wounds and skin abrasions. Another application of saline solution is as a rinse for contact lenses. Saline is also used as a rinse and treats symptoms whereas the present invention methods and devices kill off all or a portion of many causes of these ailments and thus are different and act very differently from saline without the carbon dioxide/carbonic acid as in the present invention.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating method of Morfill and Adie such that the salt content of the wound-rinsing solution is less than 4% by weight, as suggested by Glynn to be used safely on tissues to flush wound and skin abrasions.

Regarding claim 14, dependent from claim 1, wherein the wound-rinsing solution has a salt content of less than 4% by weight.  
However, in a similar art, Glynn teaches lower body cavity treatment methods using carbon dioxide and saline.  The saline, comprising one or more pharmaceutical agents, is applied to urinary, vaginal and intestinal tissue as taught in para [0002].  Para [0054] states “For example, “normal saline” and “isotonic saline” are the commonly used terms for a solution of 0.90% w/v of sodium chloride (NaCl). Normal saline is frequently used in intravenous drips for patients unable to take fluids orally to prevent dehydration. Normal saline is also used as a nasal cleanser and to flush wounds and skin abrasions. Another application of saline solution is as a rinse for contact lenses. Saline is also used as a rinse and treats symptoms whereas the present invention methods and devices kill off all or a portion of 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the wound treating system of Morfill and Adie such that the salt content of the wound-rinsing solution is less than 4% by weight, as suggested by Glynn to be used safely on tissues to flush wound and skin abrasions.

Response to Arguments
Applicant's arguments filed February 17, 2020, (REPLY) have been fully considered but they are non-persuasive. Applicant asserts on the bottom of page 4 of the REPLY, that claims 1-6, 9, 13, and 15 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over Morfill in view of Adie and states “Adie does not rectify the deficiencies of Morfill that would otherwise render the claims prima facie obvious.” Applicant has not identified the specific claim for which applicant is making this assertion. The examiner will assume the assertion is directed to claim 1.  Regarding claim 1, please see pages 3-4, of the non-final office action, dated November 22, 2021, (NFOA) where the examiner clearly describes how and why Adie modifies the system of Morfill, teaching all claim 1 limitations. Applicant does not provide any assertions why Morfill should not be combined with Adie based on the motivation to combine the references as provided by the examiner in the NFOA. Applicant’s arguments are not clear and are non-persuasive. 
Applicant states in the middle of page 5, of the REPLY, “the teaching of Morfill and Adie, taken individually or assertedly in combination, do not allow one of ordinary skill in the art to arrive at the technical solution which is only understood by the Applicant.  However, all claim elements have been taught by the combined cited prior art references, as described above, and in the NFOA.  Applicant combined references do not describe all claim limitations or why they should not be combined as described by the examiner.  Applicant’s assertions are non-persuasive.
Applicant asserts on the top of page 6, of the REPLY, that there is no teaching or suggestion in Morfill that would lead the skilled person to apply non-thermal plasma to a wound after rinsing the wound with a wound rinsing solution and before applying a vacuum.  The examiner assumes applicant is referring to the new claim language added to claim 3 stating “and (c) applying a vacuum activated carbon dressing to the wound.”  Step (c) is language from cancelled claim 5 that has been incorporated into claim 3.  Claim 3 as written is broad claiming the steps in any order.  If applicant would like the method of claim 3 to be interpreted in a specific order, then applicant should amend claim 3 to read “A method for treating wounds, comprising the following steps in the order of:”  Consequently, applicant’s assertions are non-persuasive.
Applicant asserts the dependent claims from independent claims 1 and 3 are patentable by virtue of their dependency.  Consequently, the dependent claim rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J FEULNER/Examiner, Art Unit 3781                                 

/PHILIP R WIEST/Primary Examiner, Art Unit 3781